Title: To George Washington from Lucy Paradise, 12 May 1789
From: Paradise, Lucy
To: Washington, George

 

Sir,
London May the 12th 1789

Give me leave as a Fellow Citizen to congratulate you on the Honour you have done Us, in accepting to be our President for this, our New Federal Constitution—Long may your Excellency be Blessed with every happiness that this World can give, and that you may live, to see our Country flourish from your Wise and Good Councils. Is the Sincere Prayer of Sir Your Excellencies Most Obedient and Most Grateful Humble Servant

Lucy Paradise

